Citation Nr: 1537943	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-04 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for right (major) shoulder instability status post right shoulder arthroscopic anterior capsulorrhaphy and repair.

2.  Entitlement to a rating greater than 20 percent for left (minor) shoulder instability status post open Bankhart repair.

3.  Entitlement to a rating greater than 20 percent for herniated nucleus pulposus of the cervical spine.

4.  Entitlement to a rating greater than 20 percent for herniated nucleus pulposus of L5-S1.

5.  Entitlement to an initial rating greater than 10 percent for right (major) upper extremity radiculopathy.

6.  Entitlement to a rating greater than 10 percent for plantar fasciitis.

7.  Entitlement to a compensable rating for headaches.
REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from November 1996 to April 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (hereinafter Agency of Original Jurisdiction (AOJ)).  In that decision, the AOJ denied a rating greater than 30 percent for right shoulder disability, denied a rating greater than 20 percent for left shoulder disability, denied a rating greater than 20 percent for cervical spine disability, denied a rating greater than 20 percent for lumbar spine disability, denied a rating greater than 10 percent for plantar fasciitis, and denied a compensable rating for headaches.  The AOJ also awarded service connection for right upper extremity neuropathy, and assigned an initial 10 percent rating effective October 27, 2010.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.





FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right (major) shoulder disability has been manifested by recurrent dislocations with painful motion that is not limited to 25 degrees from side even with consideration of functional impairment on use; there is no ankylosis of scapulohumeral articulation, fibrous union, nonunion or loss of head of the humerus.

2.  For the entire appeal period, the Veteran's left shoulder disability has been manifested by mild ankylosis at 90 degrees of abduction, recurrent dislocations and painful motion that is not limited to 25 degrees from side even with consideration of functional impairment on use; there is no ankylosis of scapulohumeral articulation approximating intermediate between favorable and unfavorable, fibrous union, nonunion or loss of head of the humerus

3.  For the entire appeal period, the Veteran's orthopedic manifestations of cervical spine intervertebral disc syndrome (IVDS) have been manifested by painful motion that is not limited to 15 degrees of flexion or less even with consideration of functional impairment on use.

4.  For the entire appeal period, the Veteran's neurologic manifestation of cervical spine IVDS has been manifested by right upper extremity radiculopathy resulting in hypoactive reflexes, decreased vibration sense and light touch sense of the right arm and hand, and 4/5 strength in elbow flexion, elbow extension, wrist flexion, finger flexion, finger abduction and thumb opposition which more closely approximates moderate incomplete paralysis of the median nerve.

5.  For the entire appeal period, the Veteran's orthopedic manifestations of thoracolumbar spine IVDS have been manifested by painful motion that is not limited to 30 degrees of flexion or less even with consideration of functional impairment on use.

6.  For the entire appeal period, the Veteran's plantar fasciitis disability has been manifested by subjective complaints of pain, stiffness, fatigue, weakness and lack of endurance with weight-bearing activities with clinical findings limited to painful motion and tenderness of the arches and heels.

7.  The Veteran manifests characteristic "prostrating attacks" of headaches which occur at least once a month, but he does not manifest very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 30 percent for right (major) shoulder instability status post right shoulder arthroscopic anterior capsulorrhaphy and repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003-10, 5200-03 (2015).
 
2.  The criteria for a rating greater than 20 percent for left (minor) shoulder instability status post open Bankhart repair have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, DCs 5003-10, 5200-03 (2015).

3.  The criteria for a rating greater than 20 percent for herniated nucleus pulposus of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, DC 5243 (2015).

4.  The criteria for a rating greater than 20 percent for herniated nucleus pulposus of L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, DC 5243 (2015).

5.  The criteria for an initial 20 percent rating, but no higher, for right (major) upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.123, 4.124a, DC 8515 (2015).

6.  The criteria for a rating greater than 10 percent for plantar fasciitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.71a, DC 5276 (2015).

7.  The criteria for a 30 percent rating, but no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.124a, DC 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requires notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

With respect to the right (major) upper extremity radiculopathy, the Veteran has appealed the initial rating assigned following a grant of service connection.  In such circumstances, no additional notice for the downstream initial rating issue was required under 38 U.S.C.A. § 5103A.  See VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004)).  Notably, a pre-adjudicatory AOJ letter dated June 2009 advised the Veteran of the criteria for establishing an initial disability rating and effective date of award in accordance with Dingess/Hartman.

With respect to the remaining claims, a fully compliant, pre-adjudicatory November 2010 AOJ letter provided notice to the Veteran advising him of the types of evidence needed to substantiate his increased rating claims which included medical or lay evidence showing a worsening or increased severity and the effect that such worsening or increased severity had on his employment and daily life.  Additionally, the Veteran was advised of the respective duties upon himself and VA in obtaining evidence to substantiate the claims as well as the criteria for establishing a disability rating, and an effective date of award.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records (STRs), private treatment records, clinic records from VA facilities and VA examination reports.  There are no outstanding requests to obtain any private medical records for which the Veteran has both identified and authorized VA to obtain on his behalf.  Notably, the Veteran has not filed a disability claim with the Social Security Administration (SSA).  See VA Form 21-4138 received August 2011; SHARE Print Screen dated April 2014.

The Board observes that the Veteran has an existing Vocational and Rehabilitation folder based upon an application for benefits.  In April 2014, the AOJ was advised by the Vocational and Rehabilitation Service that a feasibility determination had not been made as the Veteran was placed in discontinued status due to his failure to complete his evaluation.  Thus, there is no showing of any existing relevant records to be associated with the claims folder.

With respect to the appropriate disability rating to be assigned for the disabilities at hand, the AOJ obtained several VA examination reports during the appeal period.  The most recent examination reports, dated January 2011, contain all findings necessary to evaluate these disabilities and the findings are supplemented by the extensive medical evidence of record as well as the Veteran's statements.  The Veteran has argued that the VA examiner did not properly examine his feet, but a review of the examination report clearly reflects that the VA examiner visually and physically examined both of the Veteran's feet.  Notably, the physical findings were consistent with prior examination findings.  Thus, the Board finds no inadequacy in the feet examination.  The Board further finds no lay or medical evidence of record since the January 2011 VA examination reports of an increased severity of disability to the extent that higher ratings may be warranted.  Thus, additional VA examination is not warranted.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim being decided on appeal.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).

II.  Applicable law and regulation

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, 8 Vet. App. 202 (1995).  

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Under DC 5003, degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.

Included within 38 C.F.R. § 4.71a are multiple DCs that evaluate impairment resulting from service-connected disorders of the shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

Under DC 5200, ankylosis of scapulohumeral articulation which is favorable, abduction to 60 degrees and can reach mouth and head, warrants a 30 percent rating for the major extremity and a 20 percent rating for minor extremity.  38 C.F.R. § 4.71a, DC 5200.  Ankylosis which is intermediate between favorable and unfavorable warrants a 40 percent rating for the major extremity and a 30 percent rating for minor extremity.  Id.  Unfavorable ankylosis with abduction limited to 20 degrees from side warrants a 50 percent rating for the major extremity and a 40 percent rating for minor extremity.  Id.  A NOTE defines ankylosis of scapulohumeral articulation as the scapula and humerus moving as one piece.

The criteria of DC 5201 provide a 20 percent rating for limitation of major or minor arm motion at shoulder level, or limitation of minor arm motion midway between side and shoulder level.  38 C.F.R. § 4.71, DC 5201.  A 30 percent rating is warranted for limitation of major arm motion midway between side and shoulder level.  Id.  Limitation of arm motion to 25 degrees from side warrants a maximum 40 percent rating for the major arm, and a maximum 30 percent rating for the minor arm.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

The Veteran has a history of bilateral shoulder dislocations.  The criteria of DC 5202 provide for a 20 percent rating for infrequent recurrent dislocation at the scapulohumeral joint with guarding of movement only at shoulder level involving the major or minor arm.  38 C.F.R. § 4.71, DC 5202.  A 20 percent rating is also warranted for malunion of the humerus with moderate deformity of the major or minor arm.  Id.  A higher 30 percent rating is warranted for frequent episodes of recurrent dislocations of the major arm and guarding of all movements.  Id. 

Additionally, under DC 5202, fibrous union of the humerus warrants a 50 percent rating for the major arm and a 40 percent rating for the minor arm.  Nonunion (false flail joint) warrants a 60 percent rating for the major arm and a 50 percent rating for the minor arm.  Loss of head (flail shoulder) warrants an 80 percent rating for the major arm and a 70 percent rating for the minor arm.

The criteria of DC 5203 provide a 10 percent rating for the major or minor arm with malunion of the clavicle or scapula, or nonunion without loose movement.  38 C.F.R. § 4.71a, DC 5203.  A maximum 20 percent rating is warranted for the major or minor arm with nonunion of the clavicle or scapula with loose movement, or dislocation.  Id.

The criteria for rating disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  That formula provides for assignment of a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. 

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Note (2) provides that, for VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. § 4.71a. 

Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees. 

Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6) provides that disability of the thoracolumbar and cervical spine segments are to be rated separately, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

VA also has criteria for rating IVDS.  IVDS (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243.  These criteria specify that any associated neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be separately rated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

According to the Formula for Rating IVDS Based on Incapacitating Episodes, a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under DC 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and involves consideration of such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In rating disability involving injury to the peripheral nerves and their residuals, attention is to be given to the site and character of injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id. 

The AOJ has cited DC 8515 as the most appropriate diagnostic code to evaluate the service-connected neurologic impairment of the right upper extremity.  DC 8515 provides the rating criteria for paralysis of the median nerve, and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a, DC 8515.  Complete paralysis of the median nerve, which is rated as 70 percent disabling for the major extremity and 60 percent for the minor extremity, contemplates the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of left thumb, defective opposition and abduction of the thumb, at right angles to palm; flexion of wrist weakened; pain with trophic disturbances. 

For the major extremity, a 10 percent rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, and a higher 50 percent evaluation is warranted for severe incomplete paralysis.  DC 8615 refers to neuritis of the median nerve while DC 8715 refers to neuralgia of the median nerve.

The AOJ has evaluated the Veteran's plantar fasciitis by analogy to impairment resulting from acquired flatfoot.  According to the relevant diagnostic code, mild acquired flatfoot with symptoms relieved by built-up shoe or arch support will result in a noncompensable rating.  38 C.F.R. § 4.71a, DC 5276.  A compensable evaluation of 10 percent requires evidence of moderate unilateral or bilateral acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo-achillis and pain on manipulation and use of the feet.  Id.  Severe acquired flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities will result in the award of a 20 percent rating for unilateral involvement, and 30 percent for bilateral involvement.  Id. 

Another rating code also is for consideration, DC 5284, which rates impairment resulting from other foot injuries.  According to this diagnostic code, evidence of moderate residuals of a foot injury warrants the assignment of a 10 percent disability rating.  38 C.F.R. § 4.71a, DC 5284.  The next higher evaluation of 20 percent requires evidence of moderately severe residuals of a foot injury.  Id.

Migraine headaches are evaluated under DC 8100.  Under that diagnostic code, a 10 percent rating is assigned when a veteran has characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned when a veteran has characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum, 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Descriptive words such as "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

III.  Analysis

A.  Right (major) shoulder 

Historically, the Veteran's STRs document a history of recurrent right anterior shoulder dislocations requiring reconstructive surgery.  On his initial VA examination in July 2002, he reported right shoulder symptoms of painful motion with a history of frequent dislocation which prevented him from playing ball or reaching overhead.  His physical examination was significant for painful right shoulder motion with 180 degrees of flexion with pain beginning at 45 degrees.

By means of a rating decision dated October 2002, the AOJ granted service connection for right shoulder instability and assigned an initial noncompensable rating under DC 5299-5202.

Thereafter, the Veteran developed right shoulder symptoms of instability, popping and apprehension.  In February 2009, he underwent right shoulder arthroscopy with debridement.  In May 2009, he underwent right shoulder arthroscopic anterior capsulorrhaphy and repair.  On VA examination in December 2009, the Veteran reported right shoulder symptoms of pain, instability, and weakness with dislocation/subluxation episodes which occurred 1 to 3 times per month.  His physical examination findings were significant for tenderness of the anterior shoulder with painful motion.

By means of a rating decision dated August 2009, the AOJ awarded a 30 percent rating for right shoulder instability, status post right shoulder arthroscopic anterior capsulorrhaphy and repair, under DC 5299-5201.

In a statement received in November 2009, the Veteran described right shoulder dislocations during his sleep with constant arm guarding.

In October 2010, the Veteran filed his increased rating claim currently on appeal.  On VA examination in January 2011, he reported right shoulder symptoms of pain, instability and laxity with certain movements.  For example, he had experienced partial separation with a sharp, shooting pain when reaching for shampoo in the shower.  He further described give-way, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness.  He described episodes of dislocation/subluxation which occurred several times a year, but less often than monthly.  He had severe flares of disability which occurred every two to three weeks and lasted one to two days in duration.  He described limiting activities that required reaching due to the possibility of dislocation.  On examination, the Veteran's right shoulder demonstrated tenderness, guarding of movement and abnormal motion.  The shoulder showed flexion from 0 to 60 degrees, abduction from 0 to 50 degrees, internal rotation from 0 to 30 degrees, and external rotation from 0 to 30 degrees.  On repetitive testing, there was objective evidence of painful motion but no additional motion loss.  There was no ankylosis.  The examiner described the right shoulder disability as preventing sports participation; having severe effects on activities such as chores, shopping, exercise, recreation, and traveling; and having moderate effects on feeding, bathing, dressing, toileting, grooming and driving.

In a statement received in May 2011, the Veteran reported that his flexion was not 60 degrees without discomfort and pain.  He described his right shoulder disability as affecting his life greatly as he was right hand dominant.

In another statement received in July 2011, the Veteran's former employer involved in cleaning buildings described the Veteran's bilateral shoulder disability as causing him to take frequent breaks and taking too much time to complete tasks.  The employer recalled one instance of the Veteran being sent home due to a shoulder dislocation.

Thereafter, in November 2011, the Veteran sought treatment for right shoulder pain pain of 8/10 severity.  His pain had been affecting his sleep, daily activities, physical activity, emotions, social life and walking.  He reported receiving assistance in bathing more than one part of his body, and needing some help tying shoes.  However, he could dress, transfer and feed himself with assistance.  In July 2013, he reported right shoulder pain of 5/10 severity.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 30 percent for the Veteran's right (major) shoulder disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence reflects that the Veteran's right shoulder disability has been manifested by recurrent dislocations with painful motion that is not limited to 25 degrees from side even with consideration of functional impairment on use; there is no ankylosis of scapulohumeral articulation, fibrous union, nonunion or loss of head of the humerus.

Here, the Veteran has demonstrated painful but active right shoulder motion in all planes.  There is no lay or medical evidence that his scapulohumeral articulation moves as one piece and is ankylosed.  As such, the criteria for a rating greater than 30 percent under DC 5200 have not been met.

With respect to limitation of motion, the January 2011 VA examination measured right shoulder flexion to 60 degrees.  The VA clinic records do not describe right shoulder motion loss in terms of degrees.  The Veteran has disputed that he manifests 60 degrees of flexion without pain and discomfort, but he has not described right shoulder motion loss to the extent of being 25 degrees from side.  As such, the criteria for a rating greater than 30 percent under DC 5201 have not been met.

With respect to DC 5202, a rating greater than 30 percent would require impairment of the humerus due to fibrous union, nonunion (false flail joint) or loss of head (flail shoulder).  Here, the Board finds no lay or medical description of fibrous union, nonunion (false flail joint) or loss of head (flail shoulder).  As such, the criteria for a rating greater than 30 percent under DC 5202 have not been met.

The Board next observes that a higher rating under DC 5203 is not available.

The Board also finds no basis to award a rating in excess of 30 percent for the Veteran's right shoulder disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran credibly reports right shoulder symptoms of painful motion, arm guarding, recurrent dislocations, instability and laxity which prevents him from performing certain movements, particularly above shoulder level.  He further describes stiffness, weakness, incoordination, decreased joint motion speed and tenderness with severe flares of disability every two to three weeks which last one to two days in duration.  

The January 2011 VA examiner describes the Veteran's right shoulder as preventing sports participation; having severe effects on activities such as chores, shopping, exercise, recreation, and traveling; and having moderate effects on feeding, bathing, dressing, toileting, grooming and driving.  The VA examiner also found that, on repetitive testing, the Veteran's right shoulder demonstrated objective evidence of painful motion but no additional motion loss.

The Veteran's 30 percent rating for right shoulder disability has been based upon painful motion and functional impairment equivalent to motion loss midway between side and shoulder level under DC 5299-5201.  See AOJ rating decision dated August 2009.  Here, the Veteran's pain and additional functional impairment described by the January 2011 VA examiner is not shown to be productive of actual additional motion loss - particularly to the extent of being analogous to limitation of arm motion 25 degrees to side.  

Overall, the Board finds that the Veteran's functional use of his right shoulder is shown to be well above 25 degrees from side even when considering his functional impairment on use.  In so finding, the Board finds that the specific clinical findings by the January 2011 VA examiner fall well short of meeting, or more nearly approximating, the criteria for a 40 percent rating for motion loss under DC 5201.  The Veteran himself does not specifically describe motion loss comparable to limitation of arm motion 25 degrees to side.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In so holding, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran.  Notably, the Veteran's report of symptoms and limitations are credible and consistent with the medical evidence.  However, as noted above, the Veteran has not specifically described symptoms such as ankylosis, malunion, nonunion, or limitation of motion to 25 degrees to side.  Additionally, the Board finds that the most probative evidence consists of the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his orthopedic disability which include use of a goniometer for range of motion findings.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for a rating greater than 30 percent for right (major) shoulder disability, therefore, must be denied.

B.  Left (minor) shoulder 

The Veteran has an in-service history of recurrent left shoulder dislocations requiring an open Bankhart repair.  He was given a profile for left shoulder instability prior to his discharge from service.  On his initial VA examination in July 2002, he reported left shoulder symptoms of painful motion, limitation of motion, weakness and exacerbations requiring bedrest.   His physical examination was significant for painful left shoulder motion with 90 degrees of flexion with pain beginning at 45 degrees of flexion.  His left shoulder was additionally limited by lack of endurance.  There was a mild ankylosis at abduction at 90 degrees.  

By means of a rating decision dated October 2002, the AOJ granted service connection for status-post left shoulder surgery (open Bankhart repair) for left shoulder instability.  The AOJ assigned an initial 20 percent under DC 5299-5202.

In a statement received in November 2009, the Veteran described left shoulder instability with daily locking and pain.  He had diminished mobility and partial dislocations.  

In October 2010, the Veteran filed his increased rating claim currently on appeal.  On VA examination in January 2011, he reported left shoulder symptoms of pain, instability and laxity with certain movements.  For example, he had experienced partial separation with a sharp, shooting pain when reaching for shampoo in the shower.  He further described give-way, stiffness, weakness, incoordination, decreased speed of joint motion, and tenderness.  He described episodes of dislocation/subluxation which occurred several times a year, but less often than monthly.  He had severe flares of disability which occurred every two to three weeks, and lasted one to two days in duration.  He described an inability to lift more than 10 pounds with difficulty, and he feared dislocation with reaching activities.  On examination, the Veteran's left shoulder demonstrated tenderness, guarding of movement and abnormal motion.  The shoulder showed flexion from 0 to 90 degrees, abduction from 0 to 75 degrees, internal ration from 0 to 50 degrees, and external rotation from 0 to 50 degrees.  On repetitive testing, there was objective evidence of painful motion but no additional motion loss.  There was no ankylosis.  The examiner described the left shoulder disability as preventing sports participation; having severe effects on activities such as chores, shopping, exercise, recreation, and traveling; and having moderate effects on feeding, bathing, dressing, toileting, grooming and driving.

In a statement received in May 2011, the Veteran described his left shoulder surgery residuals as causing very limited mobility without the whole shoulder bone moving.  He had left shoulder pain at all times with flexion and abduction limited less than 75 degrees.  He disagreed with the VA examiner's assessment that there was no additional motion loss on repetitive testing due to pain, fatigue, weakness or lack of endurance.

In another statement received in July 2011, the Veteran's former employer involved in cleaning buildings described the Veteran's bilateral shoulder disability as causing him to take frequent breaks and taking too much time to complete tasks.  The employer recalled one instance of the Veteran being sent home due to a shoulder dislocation.

Thereafter, in November 2011, the Veteran sought treatment for left shoulder pain of 8/10 severity.  His pain had been affecting his sleep, daily activities, physical activity, emotions, social life and walking.  He reported receiving assistance in bathing more than one part of his body, and needing some help tying shoes.  However, he could dress, transfer and feed himself with assistance.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for the Veteran's left (minor) shoulder disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence reflects that the Veteran's left shoulder disability has been manifested by mild ankylosis at 90 degrees of abduction, recurrent dislocations and painful motion that is not limited to 25 degrees from side even with consideration of functional impairment on use; there is no ankylosis of scapulohumeral articulation approximating intermediate between favorable and unfavorable, fibrous union, nonunion or loss of head of the humerus.

Here, the Veteran has described limited left shoulder mobility with his whole shoulder bone not moving.  He further describes flexion and abduction being limited to 75 degrees.  The record reflects a mild ankylosis at 90 degrees of abduction.  Notably, the currently assigned 20 percent rating is commensurate with favorable ankylosis, abduction to 60 degrees, with the ability to reach mouth and head.  However, a higher disability rating under DC 5200 requires ankylosis intermediate between favorable and unfavorable or worse.  The Board finds no lay or medical description of ankylosis which meets, or more closely approximates, ankylosis intermediate between favorable and unfavorable.  As such, the criteria for a rating greater than 20 percent under DC 5200 have not been met.

With respect to limitation of motion, the January 2011 VA examination measured left shoulder flexion to 90 degrees.  The Veteran has described flexion limited to 75 degrees.  The VA clinic records do not describe left shoulder motion loss in terms of degrees.  There is no lay or medical description of left shoulder motion loss to the extent of being 25 degrees from side.  As such, the criteria for a rating greater than 20 percent under DC 5201 have not been met.

With respect to DC 5202, a rating greater than 20 percent would require impairment of the humerus due to fibrous union, nonunion (false flail joint) or loss of head (flail shoulder).  Here, the Board finds no lay or medical description of fibrous union, nonunion (false flail joint) or loss of head (flail shoulder).  As such, the criteria for a rating greater than 20 percent under DC 5202 have not been met.

The Board next observes that a higher rating under DC 5203 is not available.

The Board also finds no basis to award a rating in excess of 20 percent for the Veteran's left shoulder disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran credibly reports left shoulder symptoms of painful motion, arm guarding, recurrent dislocations, instability and laxity which prevents him from performing certain movements, particularly above shoulder level.  He further describes stiffness, weakness, incoordination, decreased joint motion speed and tenderness with severe flares of disability every two to three weeks which last one to two days in duration.  

The January 2011 VA examiner describes the Veteran's left shoulder as preventing sports participation; having severe effects on activities such as chores, shopping, exercise, recreation, and traveling; and having moderate effects on feeding, bathing, dressing, toileting, grooming and driving.  The VA examiner also found that, on repetitive testing, the Veteran's left shoulder demonstrated objective evidence of painful motion but no additional motion loss.

Here, the Veteran's pain and additional functional impairment described by the January 2011 VA examiner is not shown to be productive of actual additional motion loss - particularly to the extent of being analogous to limitation of arm motion 25 degrees to side.  The Veteran himself describes motion loss to 75 degrees, but does not specifically describe motion loss comparable to limitation of arm motion 25 degrees to side.  Overall, the Board finds that the Veteran's functional use of his left shoulder is shown to be well above 25 degrees from side even when considering his functional impairment on use.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In so holding, the Board has carefully considered the symptomatology and functional limitations voiced by the Veteran.  Notably, the Veteran's report of symptoms and limitations are credible and consistent with the medical evidence.  However, as noted above, the Veteran has not specifically described symptoms such as ankylosis intermediate between favorable and unfavorable, malunion, nonunion, or limitation of motion to 25 degrees to side.  Additionally, the Board finds that the most probative evidence consists of the actual clinical findings of the VA clinicians who have greater expertise and training than the Veteran in evaluating the nature and severity of his orthopedic disability which includes use of a goniometer for range of motion findings.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  The claim for a rating greater than 20 percent for left (minor) shoulder disability, therefore, must be denied.

C.  Cervical spine and right upper extremity radiculopathy

The Veteran's STRs document a history of neck pain and left upper extremity radicular pain.  His left upper extremity demonstrated a positive Spurling's maneuver, slightly decreased deep tendon reflexes (DTRs) and mildly decreased strength.  An April 2001 magnetic resonance imaging (MRI) scan was interpreted as showing degenerative disc disease at C6-7 without stenosis.  

At his initial VA examination in July 2002, the Veteran reported cervical spine pain which radiated to different parts of his body, and caused him headaches.  He described his cervical spine disability as preventing him from performing any significant physical activity.  He further reported right upper extremity symptoms of tingling, numbness and weakness.  His physical examination was significant for flexion to 55 degrees with pain on motion.  His right upper extremity demonstrated normal motor function, intact sensation and 2+ reflexes.

By means of a rating decision dated October 2002, the AOJ granted service connection for cervical strain and assigned an initial 10 percent rating under DC 5003-5290.

In a statement received in November 2009, the Veteran described cervical spine pain with movement, as well as easy fatigue, which made every day a struggle.  He further described numbness in two of his fingers.

In pertinent part, on VA examination in December 2009, the Veteran endorsed cervical spine symptoms of pain, fatigue, decreased motion, stiffness, weakness and spasms.  His physical examination was significant for painful motion, tenderness and flexion limited to 25 degrees.  

By means of a rating decision dated February 2010, the AOJ awarded a 20 percent rating for cervical strain under DC 5003-5237.

In October 2010, the Veteran filed his increased rating claim currently on appeal.  On VA examination dated January 2011, he described a worsening of neck pain with pain radiation into his right 3 fingers with certain movements, and severe pain when looking downward.  He endorsed symptoms of decreased motion, stiffness, weakness and spasm.  He had severe, weekly flares of cervical spine disability, precipitated by turning his head to the side, that occurred on a weekly basis and lasted for hours in duration.  During these flares, he was unable to drive due to pain into his hands.  He treated his symptoms with heat and Tramadol.  He denied incapacitating episodes, but reported an inability to walk more than a few yards.  On examination, the Veteran had a gait abnormality by slightly dragging his feet.  He had a normal posture absent gibbus, kyphosis, reverse lordosis, list or scoliosis.  There was no cervical spine ankylosis.  The cervical sacrospinalis demonstrated bilateral guarding, pain with motion and tenderness.  There was no spasm, atrophy, or weakness.  The cervical spine demonstrated active flexion from 0 to 25 degrees, extension from 0 to 15 degrees, bilateral flexion from 0 to 25 degrees, and bilateral rotation from 0 to 15 degrees.  There was objective evidence of pain on repetitive testing but no additional motion loss.  The right upper extremity demonstrated hypoactive reflexes in the biceps, triceps, brachioradialis and finger jerk.  There was decreased vibration sense and light touch sense of the right arm and hand, but normal position sense.  There was 4/5 strength in elbow flexion, elbow extension, wrist flexion, finger flexion, finger abduction and thumb opposition.  Muscle tone was normal absent atrophy.  The examiner indicated that the Veteran's cervical spine condition caused decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The Veteran had difficulty lifting over 10 pounds, turning his head, and driving.  His overall disability was assessed as moderate to severe based on objective findings and subjective complaints.

By means of a rating decision dated February 2011, the AOJ granted service connection for right upper extremity radiculopathy and assigned an initial 10 percent rating, under DC 8515, effective October 27, 2010.

In a statement received in May 2011, the Veteran described his cervical spine disability, when combined with his headaches, as causing frustration in daily life.  He could not look down or side-ways without pain.  Additionally, his cervical spine pain and weakness increased throughout the day.  He had occasional exacerbations requiring bedrest.  He further described that, at times, his pain radiation prevented him from doing anything.  With respect to his right arm radiculopathy, the Veteran described numbness and tingling in his fingers which interfered with hand dexterity and caused him to drop items.  He also reported daily muscle spasms.   

In a statement received in July 2011, the Veteran's former employer running a golf-course described making workplace accommodations - such as limiting the work hours and physical demands - due, in part, to problems with his neck.

Thereafter, in November 2011, the Veteran sought treatment for cervical spine pain of 8/10 severity.  His pain had been affecting his sleep, daily activities, physical activity, emotions, social life and walking.  He reported receiving assistance in bathing more than one part of his body, and needing some help tying shoes.  However, he could dress, transfer and feed himself with assistance.  In February 2012, the Veteran sought treatment for cervical spine pain with muscle spasm and nausea.  He was prescribed oxycodone.  In July 2013, he reported cervical spine pain of 5/10 severity.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating in excess of 20 percent for the orthopedic manifestations of service-connected cervical spine disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's orthopedic manifestations of cervical spine IVDS have been manifested by painful motion that is not limited to 15 degrees of flexion or less even with consideration of functional impairment on use.

Additionally, the Board finds that the criteria for an initial 20 percent rating, but no higher, have been met for the entire appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's neurologic manifestation of cervical spine IVDS has been manifested by right upper extremity radiculopathy resulting in hypoactive reflexes, decreased vibration sense and light touch sense of the right arm and hand, and 4/5 strength in elbow flexion, elbow extension, wrist flexion, finger flexion, finger abduction and thumb opposition which more closely approximates moderate incomplete paralysis of the median nerve.

With respect to cervical spine motion, the January 2011 VA examination measured active cervical spine forward flexion to 25 degrees.  The Veteran has described being unable to look down or sideways without pain, but he has not reported loss of flexion meeting, or more closely approximating, 15 degrees of cervical flexion.  The VA clinic records do not describe cervical spine motion loss in terms of degrees.  Additionally, the January 2011 VA examiner found no evidence of ankylosis.  As such, the criteria for a rating greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine have not been met.

The Board also finds no basis to award a rating in excess of 20 percent for the Veteran's cervical spine disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran credibly describes constant cervical spine exacerbated with use.  He reports that all activities are affected by his cervical spine symptoms and that he requires some assistance in daily activities such as bathing and tying his shoes.  He endorses symptoms of fatigue, limitation of motion, stiffness, weakness, lack of endurance, spasm and spine pain.

The January 2011 VA examiner found that the Veteran's cervical spine disability resulted in decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The overall disability was described as moderate to severe in degree.  The VA examiner also found objective pain on range of motion testing and repetitive testing, but no additional motion loss.  

Overall, the Board finds that the Veteran's functional use of his cervical spine is shown to fall short of the criteria for a rating greater than 20 percent rating under the General Rating Formula for Diseases and Injuries of the Spine even when considering the factors enumerated under 38 C.F.R. §§ 4.40 and 4.45.  The Veteran himself does not specifically describe motion loss or functional loss of use comparable to cervical spine motion limited to 15 degrees or less.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Veteran has also been service-connected for the neurologic manifestation of right upper extremity radiculopathy.  The January 2011 VA examiner found that this disability was manifested by hypoactive reflexes, decreased vibration sense and light touch sense of the right arm and hand, and 4/5 strength in elbow flexion, elbow extension, wrist flexion, finger flexion, finger abduction and thumb opposition.  In the opinion of the Board, the Veteran's impaired function involving sensory loss, reflex abnormality and strength loss approximates the criteria for moderate incomplete paralysis of the median nerves.  As such, a 20 percent rating is warranted for the entire appeal period.

However, the Board finds that the criteria for a rating greater than 20 percent for right upper extremity radiculopathy is not warranted for any time during the appeal period.  Here, the Veteran describes loss of right hand dexterity affecting his ability to bath, tie his shoes and hold objects.  The January 2011 VA examination described mild (4/5) loss of strength in elbow flexion, elbow extension, wrist flexion, finger flexion, finger abduction and thumb opposition.  There were slight hypoactive reflexes and decreased vibration sense and light touch sense of the right arm and hand.  These factors have been relied upon by the Board in awarding a 20 percent rating commensurate with moderate incomplete paralysis of the median nerve.  Otherwise, the Veteran demonstrated normal position sense, no muscle atrophy indicative of disuse, or trophic changes.  When evaluating the relative impairment in motor function, trophic changes and sensory disturbances, the Board finds that the Veteran does not meet, or more nearly approximate, the criteria for severe incomplete paralysis.  As such, a rating greater than 20 percent have not been met for any time during the appeal period.

The Board observes that, during the appeal period, there is no lay or medical evidence suggesting any additional neurologic impairment from the cervical spine IVDS.

The Board may also consider whether a higher rating still based upon the Formula for Rating IVDS Based on Incapacitating Episodes.  Here, the Veteran has reported "occasional" exacerbations requiring bedrest.  The record does not reflect any prescribed periods of bedrest for cervical spine IVDS during the appeal period which would even meet the criteria for a compensable rating (incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months).  Thus, the Board finds that this alternative rating method likewise provides no basis for any higher rating.

In so holding, the Board has found the Veteran's report of symptomatology and functional limitations as competent and credible evidence in support of his claim.  Notably, the Veteran describes cervical spine symptoms of pain fatigue, limitation of motion, stiffness, weakness, spasm and spine pain which are exacerbated with use.  With regard to the extent of severity of those symptoms, the Board finds that the specific, objective clinical findings by the VA physicians greatly outweigh the Veteran's contentions, as the VA examiners used a goniometer to more accurately measure the cervical spine motion.  The Board has also provided a separate 20 percent rating based, in part, on the Veteran's description of right upper extremity functional limitations.  There is no further doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

D.  Lumbar spine

The Veteran received in service treatment for recurrent lumbar strain and mechanical back pain with spasm.  At his initial VA examination in July 2002, he reported episodes of low back spasm with associated pain and weakness.  He tended to have exacerbations which occurred three times a day.  Some of these episodes required bedrest.  His physical examination was significant for an abnormal posture slightly rotated to the right, muscle spasm, tenderness and flexion to 95 degrees.

By means of a rating decision dated October 2002, the AOJ granted service connection for lumbosacral strain and assigned an initial 10 percent under DC 5295.

In pertinent part, on VA examination in October 2008, the Veteran described progressively worsening low back pain with decreased motion, stiffness and spasm.  His physical examination was significant for forward flexion limited to 55 degrees.

By means of a rating decision dated August 2009, the AOJ awarded a 20 percent for lumbosacral strain under DC 5237.

In a statement received in November 2009, the Veteran described unbearable low back pain with very limited motion.  He experienced more frequent episodes of spasm with loss of lateral spine motion when standing.  He reported pain radiation into his legs when standing from a sitting position.  He was constantly stiff when walking, and could not walk or sit for a prolonged period of time.

In October 2010, the Veteran filed his increased rating claim currently on appeal.  On VA examination dated January 2011, he described a progressive worsening of low back pain that was sharp and worsened with forward bending.  He endorsed symptoms of decreased motion, stiffness, weakness and spasm.  He had severe, weekly flares of lumbar spine disability, precipitated by walking, standing and sitting, that occurred every two to three weeks and lasted between three to seven days in duration.  During these flares, he was unable to continue with activities due to pain.  He treated his symptoms with heat and Tramadol.  He denied incapacitating episodes, but reported an inability to walk more than a few yards.  On examination, the Veteran had a gait abnormality by slightly dragging his feet.  He had a normal posture absent gibbus, kyphosis, lumbar lordosis, reverse lordosis, list or scoliosis.  There was no thoracolumbar spine ankylosis.  The thoracolumbar sacrospinalis demonstrated bilateral guarding, pain with motion and tenderness.  There was no spasm, atrophy, or weakness.  The thoracolumbar spine demonstrated active flexion from 0 to 60 degrees, extension from 0 to 15 degrees, bilateral flexion from 0 to 15 degrees, and bilateral rotation from 0 to 15 degrees.  There was objective evidence of pain on repetitive testing with additional motion loss to 50 degrees of flexion and 10 degrees of extension.  The examiner diagnosed mild lumbar herniated nucleus pulposus of L5-S1 which caused decreased mobility, problems with lifting and carrying, and pain.  The Veteran had difficulty exercising, walking distance and lifting.  His overall disability was moderate based on objective findings and subjective complaints.

In a statement received in May 2011, the Veteran described repetitive use of the lumbar spine as causing additional loss of motion due to pain and fatigue.  He had episodes of back spasm and locking which rendered him bedridden.  He described his lumbar spine disability as probably the number one disability that kept him from keeping a job or having much of a life.

In a statement received in July 2011, the Veteran's former employer running a golf-course described making workplace accommodations - such as limiting the work hours and physical demands - due, in part, to problems with his back.

Thereafter, in November 2011, the Veteran sought treatment for back pain of 8/10 severity.  His pain had been affecting his sleep, daily activities, physical activity, emotions, social life and walking.  He reported receiving assistance in bathing more than one part of his body, and needing some help tying shoes.  However, he could dress, transfer and feed himself with assistance.  In February 2012, the Veteran sought treatment for low back pain with muscle spasm and nausea.  He was noted to have slow ambulation due to lumbar pain.  He was prescribed oxycodone.  In July 2013, he reported low back pain of 5/10 severity.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for the orthopedic manifestations of service-connected lumbar spine disability have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence demonstrates that the Veteran's orthopedic manifestations of thoracolumbar spine IVDS have been manifested by painful motion that is not limited to 30 degrees of flexion or less even with consideration of functional impairment on use.

With respect to thoracolumbar spine motion, the January 2011 VA examination measured active thoracolumbar spine forward flexion to 60 degrees.  The Veteran has described limitation of thoracolumbar spine motion, but has not described limitation of forward flexion to 30 degrees or less.  The VA clinic records do not describe thoraolumbar spine motion loss in terms of degrees.  Additionally, the January 2011 VA examiner found no evidence of ankylosis.  As such, the criteria for a rating greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine have not been met.

The Board also finds no basis to award a rating in excess of 20 percent for the Veteran's thoracolumbar spine disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204 -08 (1995).  In this case, the Veteran credibly describes constant lumbar spine exacerbated with use.  He reports that all activities are affected by his lumbar spine symptoms and that he requires some assistance in daily activities such as bathing and tying his shoes.  He endorses symptoms of fatigue, limitation of motion, stiffness, weakness, lack of endurance, spasm and spine pain.

The January 2011 VA examiner found that the Veteran's thoracolumbar spine disability resulted in decreased mobility, problems with lifting and carrying, lack of stamina and pain.  The overall disability was described as moderate in degree.  The VA examiner also found objective pain on range of motion testing and repetitive testing with additional motion loss to 50 degrees of flexion.  

Overall, the Board finds that the Veteran's functional use of his thoracolumbar spine is shown to fall short of the criteria for a rating greater than 20 percent under the General Rating Formula for Diseases and Injuries of the Spine even when considering the factors enumerated under 38 C.F.R. §§ 4.40 and 4.45.  The Veteran himself does not specifically describe motion loss or functional loss of use comparable to thoracolumbar spine motion limited to 30 degrees or less, and repetitive testing showed motion loss to 50 degrees.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45.

The Veteran has not been service-connected for any neurologic manifestation of his thoracolumbar spine IVDS.  Notably, a February 2010 AOJ rating decision denied service connection for radiculopathy of both lower extremities.  The Veteran did not submit a notice of disagreement, or submit new and material evidence, within one year of notice of this decision.  Thus, this rating decision is final and deprives the Board jurisdiction of considering such an aspect of disability (which, notably, is not claimed during the appeal period) absent a reopening of the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156, 20.300, 20.302.

The Board further notes that, during the appeal period, there is no lay or medical evidence suggesting any additional neurologic impairment from the thoracolumbar spine IVDS such as bowel or bladder dysfunction.

The Board may also consider whether a higher rating still based upon the Formula for Rating IVDS Based on Incapacitating Episodes.  Here, the Veteran has reported exacerbations requiring bedrest.  However, the record does not reflect any prescribed periods of bedrest for thoracolumbar spine IVDS during the appeal period which would meet the criteria for a rating greater than 20 percent (incapacitating episodes having a total duration of at least 4 weeks during the past 12 months).  Thus, the Board finds that this alternative rating method likewise provides no basis for any higher rating.

In so holding, the Board has found the Veteran's report of symptomatology and functional limitations as competent and credible evidence in support of his claim.  Notably, the Veteran describes thoracolumbar spine symptoms of pain fatigue, limitation of motion, stiffness, weakness, spasm and spine pain which are exacerbated with use.  With regard to the extent of severity of those symptoms, the Board finds that the specific, objective clinical findings by the VA physicians greatly outweigh the Veteran's contentions, as the VA examiners used a goniometer to more accurately measure motion loss.  There is no doubt as to any material fact to be resolved in the Veteran's favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

E.  Plantar fasciitis

In pertinent part, the Veteran's initial VA examination in July 2002 reflected his report of plantar fasciitis manifested by weakness, stiffness, and fatigue with pain at rest, standing or walking.  His physical examination was significant for slight tenderness of the plantar surfaces and mild limited function of continuous sitting and standing due to pain. 

By means of a rating decision dated October 2002, the AOJ granted service connection for plantar fasciitis and assigned an initial noncompensable rating under DC 5099-5021.

In pertinent part, on VA examination in July 2009, the Veteran described his feet as very painful and causing walking difficulties.  He had additional symptoms of stiffness, fatigability and lack of endurance with weight-bearing.  His physical examination was significant for a very shuffling gait with pain and tenderness of the mid and hind foot region.

By means of a rating decision dated August 2009, the AOJ awarded a 10 percent rating for plantar fasciitis under DC 5299-5276.

In October 2010, the Veteran filed his increased rating claim currently on appeal.  On VA examination in January 2011, he reported a worsening of foot pain over the last several months, right greater than left, which went from his arches into his heels.  He reported symptoms of stiffness, fatigability, weakness and lack of endurance with weight-bearing activities.  He had flares, precipitated by walking and climbing, which occurred weekly or more often and last between 2 to 7 days in duration.  His symptoms were alleviated with rest and pain medications.  He described functional impairments as difficulty walking several days afterwards.  He was able to stand for 15- 30 minutes, but was unable to walk for more than a few yards.  He used orthotic inserts which provided a fair efficacy.  On examination, both feet demonstrated objective painful motion and tenderness of the arch and heel.  There was no evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus rigidus, pes cavus, malunion or nonunion of metatarsal bones, flatfeet, muscle atrophy or other foot deformity.  The examiner diagnosed bilateral plantar fasciitis which had significant occupational effects due to pain and lack of stamina.  The Veteran's bilateral foot disability had severe effects on activities such as chores, shopping, exercise, sports, recreation, traveling, and driving, and moderate effects on dressing.  The examiner overall described the Veteran's bilateral foot disability as moderate to severe in degree based upon subjective complaints and objective findings.

In a statement received in May 2011, the Veteran endorsed symptoms of deformity with pain during pronation and abduction.  He described daily morning swelling and stiffness which required 30 minutes to loosen enough to hobble around.  He argued that the VA examiner didn't conduct a thorough examination of his feet.

In a statement received in July 2011, the Veteran's former employer running a golf-course described making workplace accommodations - such as limiting the work hours and physical demands - due, in part, to problems with his feet.

Thereafter, in November 2011, the Veteran sought VA treatment for right foot pain of 8/10 severity.  His pain had been affecting his sleep, daily activities, physical activity, emotions, social life and walking.

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 10 percent for the Veteran's plantar fasciitis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence reflects that the Veteran's plantar fasciitis disability is manifested by subjective complaints of pain, stiffness, fatigue, weakness and lack of endurance with weight-bearing activities with clinical findings limited to painful motion and tenderness of the arches and heels. 

Here, the Veteran reports bilateral foot symptoms of pain, stiffness, fatigue, weakness and lack of endurance with weight-bearing activities.  His clinical findings have been significant for painful motion and tenderness of his arches and heels.  The January 2011 VA examiner commented that use of orthotics provided a fair efficacy from the symptoms.  These findings are consistent with the 10 percent rating assigned for moderate bilateral flatfeet under DC 5276.

However, the Veteran did not demonstrate the characteristics supportive of a higher rating for severe pes planus unilaterally or bilaterally.  In this respect, the January 2011 VA examiner found no objective evidence of swelling, instability, weakness, abnormal weight bearing, hammertoes, hallux valgus rigidus, pes cavus, malunion or nonunion of metatarsal bones, flatfeet, muscle atrophy or other foot deformity.  Similarly, the VA clinic records do not reflect any of these clinical findings.

The Veteran credibly describes bilateral foot pain which is reflected in the criteria for the 10 percent rating assigned.  He alleges a "deformity" with pain and pronation and abduction.  Overall, the Board finds that the January 2011 VA examiner's clinical findings hold significantly greater probative weight than the Veteran's lay description of foot structure as this examiner has greater training and expertise to evaluate the clinical characteristics of plantar fasciitis disability. 

The Board further observes that the Veteran did not manifest the characteristics of a pronounced pes planus disability in either foot as there were no clinical findings of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement or severe spasm of the tendo Achilles on manipulation.  The Veteran himself does not specifically describe these symptoms.

The Board further finds that a higher rating still is not warranted with consideration of functional impairment on use.  The January 2011 VA examiner described the Veteran's plantar fasciitis as resulting in pain and lack of stamina with severe effects on activities such as chores, shopping, exercise, sports, recreation, traveling, and driving, and moderate effects on dressing.  The examiner overall described the Veteran's bilateral foot disability as moderate to severe in degree based upon subjective complaints and objective findings.  Overall, the Veteran's physical findings and symptomatology with resultant functional impairment is fully compensated with the rating assigned by analogy for moderate bilateral pes planus disability.  His overall symptomatology does not meet, or more nearly approximate, a severe bilateral (or unilateral) pes planus disability.

The Board further observes that there is no evidence of a foot "injury" resulting in the Veteran's plantar fasciitis in this case.  Thus, the Board finds that the criteria of DC 5284 are not applicable on the facts of this case.

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


F.  Headaches

The facts of this issue may be briefly summarized.  A July 2009 VA examination report found that the Veteran manifested a post-traumatic neck tension headache disorder related to an injury in service.  At that time, the Veteran described common migrainous headaches, which occurred 2 times per month, that significantly impaired his activities for a 5-6 hour period.

By means of a rating decision dated August 2009, the AOJ awarded service connection for headaches and assigned an initial noncompensable rating under DC 8100.  

In pertinent part, the Veteran filed his current increased rating claim on appeal in October 2010.  On VA examination in January 2011, the Veteran described sharp and throbbing headaches which were worse at night and awoke him from his sleep.  His pain prevented him from sleeping, and he experienced some light sensitivity.  He took aspirin as needed.  The Veteran described the frequency of his headaches as "[w]eekly" with a usual duration of "[h]ours."  The examiner described the severity of the Veteran's headaches as "[m]ost attacks are prostrating."  The effects of the Veteran's headaches included increased absenteeism, and an inability to shop or drive with headaches.  However, it was noted that the Veteran had been unemployed for the last 2 to 5 years.  Overall, the VA examiner commented that the "current severity is mild to moderate based on subjective complaints."

The remaining evidentiary record, to include private and VA clinic records as well as statements from the Veteran and several lay witnesses, otherwise offers no relevant evidence regarding the nature, severity, frequency and duration of the Veteran's headaches.

Here, the Veteran has reported weekly headaches with the VA examiner describing that "[m]ost attacks are prostrating."  Thus, this lay and medical description reflects that the Veteran manifests 4 headache attacks per month with "most" of these attacks being prostrating in nature.  The Board finds no evidence of record impeaching the Veteran's description of his headache symptoms.  Thus, the Board finds that the Veteran manifests characteristic "prostrating attacks" of headaches which occur at least once a month.  As such, the criteria for a 30 percent rating for headaches have been met.

However, the Board finds that the criteria for a rating greater than 30 percent for the Veteran's headaches have not been met for any time during the appeal period.  Here, the Veteran describes prostrating headaches which do not occur every week, but do occur most weeks out of a month.  The term "frequent" is defined as "happening at short intervals."  Merriam-Webster's Collegiate Dictionary, p. 500, 11th Ed. (2007).  The term frequent is modified by the adverb "very" which can be described as "to a high degree: exceedingly."  Id.  For example, the adverb "very" before the term "high frequency" represents a frequency level greater than high frequency but less than ultrahigh frequency."  Id.  Thus, the Veteran's manifestation of prostrating attacks which occur slightly less than on a weekly basis does not meet the definition of "very frequent" occurrence.

Moreover, assuming arguendo that the Veteran's prostrating attacks of headaches met the criteria of "very frequent," the next higher (and maximum) 50% rating requires that the Veteran's prostrating attacks of headaches to be "productive of "severe economic inadaptability."  See Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Here, during prostrating headache attacks, the Veteran is unable to drive a car or shop and, presumably, unable to work if occurring on a work day.  However, the degrees of disability within VA's rating schedule are adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of several grades of disability.  38 C.F.R. § 4.1.  The Veteran's absenteeism due to these headaches would occur on a less than weekly basis and is not the type of loss of working time contemplated by the 50 percent criteria under DC 8100, which contemplates a frequency, duration and severity component ("very frequent completely prostrating and prolonged attacks) causative of being productive of severe economic inadaptability.  

In short, the structure of DC 8100 does not contemplate prostrating headache attacks which are not "very frequent" to be productive of severe economic inadaptability.  Furthermore, the Board observes that the Veteran has not argued severe economic inadaptability due to his headaches, and the employer statements also do not report workplace interference due to headaches.

As the preponderance of the evidence is against a rating greater than 30 percent, the benefit of the doubt rule does not apply.  Ortiz, 274 F.3d at 1364.

G.  Other considerations

The above determinations are based on consideration of pertinent provisions of VA's rating schedule.  Additionally, the Board finds at no time during the appeal period has any disability resulting from the Veteran's right shoulder, left shoulder, cervical spine, thoracolumbar spine, right upper extremity radiculopathy, plantar fasciitis and headaches been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding on the part of the AOJ or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. 111.

As noted, this appeal involves evaluation of the Veteran's right shoulder, left shoulder, cervical spine, thoracolumbar spine, right upper extremity radiculopathy, plantar fasciitis and headaches.  Here, the Veteran's bilateral shoulder disabilities have been evaluated according to criteria pertaining to loss of motion, pain and recurrent dislocations which are specifically considered in the schedular criteria.  The available criteria also allow for consideration of additional disablement due to ankylosis, impairment of the humerus due to loss of head, nonunion, fibrous union, deformity, or impairment of the clavicle or scapula due to dislocation, malunion or nonunion.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of a higher rating still based upon functional impairment on use.
The Veteran's cervical and thoracolumbar spine disabilities have been evaluated according to criteria pertaining to loss of motion, pain and neurologic impairment of the right upper extremity.  The available criteria also allow for consideration of additional disablement due to ankylosis, motion loss, abnormal spinal contour, vertebral fracture, muscle spasm, neurologic impairment and incapacitating episodes of IVDS.  Additionally, the provisions of 38 C.F.R. §§ 4.40 and 4.45 allow for consideration of a higher rating still based upon functional impairment on use.

The Veteran's plantar fasciitis has been manifested by symptoms of pain, stiffness, fatigue, weakness and lack of endurance with weight-bearing activities with clinical findings limited to painful motion and tenderness of his arches and heels.  The criteria of DC 5276 fully contemplate this type of symptomatology.

The Veteran's headaches are evaluated according to frequency, duration and severity of prostrating attacks that are fully addressed in the criteria of DC 8100.

Thus, the Board finds that the disability ratings herein assigned reasonably describes the Veteran's disability level and symptomatology for all aspects of disability pertinent to this appeal.  Notably, higher schedular ratings are available for each disability, but the Board has determined that, for the period under consideration, those criteria are not met.  There is no evidence or allegation that the applicable schedular criteria are inadequate to rate any aspects of the disabilities under consideration at any pertinent point. 

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and referral of the claim for extra-schedular consideration is not required.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As a final point, the Board notes that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, the AOJ denied entitlement to TDIU in an April 2014 rating decision which the Veteran did not appeal.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the AOJ for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.


ORDER

A rating greater than 30 percent for right (major) shoulder instability status post right shoulder arthroscopic anterior capsulorrhaphy and repair is denied.

A rating greater than 20 percent for left (minor) shoulder instability status post open Bankhart repair is denied.

A rating greater than 20 percent for herniated nucleus pulposus of the cervical spine is denied.

A rating greater than 20 percent for herniated nucleus pulposus of L5-S1 is denied.

A 20 percent for right (major) upper extremity radiculopathy is granted.

A rating greater than 10 percent for plantar fasciitis is denied.

A 30 percent rating for headaches is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


